DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arpin PN 2016/0114590.
In regards to claim 42: Arpin teaches a logic circuitry package (“controller means 5 para [0235]) for a replaceable (cartridge 41 para [0141]) print apparatus (printer) component comprising an interface (user interface 6 or alternatively interface between 4 and 5 figure 16) to communicate with a print apparatus logic circuit (5), and at least one logic circuit configured to: receive, via the interface, calibration parameters (Para [0150] the measured impedance chain has been checked and calibrated) including an offset parameter (Para [0150]-[0161]; receive, via the interface, a sensor (level sensors/electrodes); and output, via the interface, a value corresponding to the sensor and offset based on the offset parameter (a reading of the impedances on the 2 pairs of rods).  Arpin does not state the readout is digital it might be analog given that the readout is of .
Claims 42-45, 48-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al PN 2019/0240985.
In regards to claim 42:  Ge et al teaches a logic circuitry package (processing device) for a replaceable (print fluid cartridge para [0011]) print apparatus (printing device) component comprising an interface (bonding pads 403) to communicate with a print apparatus logic circuit (108), and at least one logic circuit configured to: receive, via the interface, calibration parameters (Para [0037] calibration process) including an offset parameter (adjustment amount para [0037]); receive, via the interface, a sensor (sensing electrodes 103 Para [0021]); and output, via the interface, a digital value (signals may be analog or digital Para [0023],[0029]) corresponding to the sensor and offset based on the offset parameter.  Since the sensors are able to be individually selected via mux 102 they each have an ID.  The claim language states the sensor ID is received via the interface but in Ge et al the sensor ID is provided to the multiplexer 102 then separate signals lines for each sensor is provided.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the multiplexer in the cartridge 402 because this would have reduced the number of signal lines to be transferred across the interface between 401 and 402.
In regards to claim 43-44:  Ge et al adjusts the value depending on the offset based on the type of fluid.
In regards to claims 45, 48-49:  Ge et al adjusts the values based on the “properties of the fluid within the reservoir” “whether the fluid (110) is a dye-based ink, a pigment-based ink, and 
In regards to claim 50:  Ge et al uses a multiplexer to consult each sensor individually using its select value i.e. its ID.
In regards to claim 51:  Ge et al teaches multiple types of sensors.
In regards to claims 52-54:  Ge et al teaches the value may be digital or analog.
Claims 55-56, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al PN 2019/0240985 in view of Eguchi et al PN 2007/0068249.
In regards to claims 55, 56:  Ge et al teaches the offset/gain adjustment for calibrating the sensors as described above.  Ge et al does not teach an amplifier.  Eguchi et al teaches A logic circuitry package comprising: an amplifier (differential amplifier Q3, Q4 of 24 Para [0098]) having a first input node from 23, a second input node (from common), and an output node (to 25 or 30), the amplifier to receive a sensor signal (through 23) on the first input node and output an amplified sensor signal on the output node (to 30); both teach a controllable source for selecting the sensor.  It would have been obvious to use an amplifier to detect the fluid levels because this is common in comparators.  The examiner notes a comparator is a 1 bit analog to digital converter.
In regards to claim 59:  The signals applied to the input of the comparator are within the range of the comparator otherwise it would not work.
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al PN 2019/0240985 in view of Eguchi et al PN 2007/0068249 as applied to claim 56 above, and further in view of  Zaba et al PN 2010/0220128.
.

Allowable Subject Matter
Claims 46, 47, 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner found multiple systems that provided a signal range that was clipped to either the highest (called a ceiling) or lowest (called a floor) but did not find this in a print cartridge for identifying fluid level.  A reference Anderson et al PN 2019/0111695 was found that counted the number of clock cycles for determining ink level nut not counting a discrete number of bytes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul R. MYERS/            Primary Examiner, Art Unit 2185